Citation Nr: 0005297	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1975.  This matter was remanded by the Board of 
Veterans' Appeals (Board) in December 1998 to the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, for additional development.  The case is again 
before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left shoulder disability is manifested by 
limitation of motion of the arm to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a 30 percent rating for left shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5200, 5201, 5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

On VA examination in December 1996, it was noted that the 
veteran is right-handed.  He gave a history of recurrent 
dislocation of the left shoulder.  He said that he currently 
had a desk job with the Sheriff's Department.  He indicated 
that he had to guard his activities because his shoulder 
could pop out and that he could not throw or play ball or 
wrestle.  Sometimes his left arm went numb.  Physical 
examination revealed left arm strength of 3/5, with strength 
on the right of 5/5.  There was crepitus on range of motion 
of the left shoulder.  On pinch and hammer grip, the 
veteran's left hand was only slightly weaker than the right.  
There was decreased sensation on palpation over the left 
forearm and hand.  He could perceive two point discrimination 
of the fingertips at 10 mm.  The examiner noted that the 
right shoulder was much more developed in musculature than 
the left shoulder.  Flexion of the left shoulder was 140 
degrees, abduction was 100 degrees, internal rotation was 90 
degrees, and external rotation was 50 degrees.  X-rays 
indicated a staple in the shaft of the humerus just beneath 
the tuberosity.  The diagnosis was degenerative joint disease 
of the left shoulder, secondary to trauma, with recurrent 
dislocations and history of three shoulder surgeries.

VA physical therapy records dated in July 1997 reveal 
complaints of left shoulder aching with cloudy weather and 
numbness all the way down the arm.  Range of motion of the 
left shoulder included active flexion of 85 degrees and 
passive flexion of 135 degrees, active and passive abduction 
of 155 degrees, active and passive internal rotation of 75 
degrees, and active and passive external rotation of 15 
degrees.  The assessment was history of chronic shoulder 
dislocation.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in March 1998 that his service-
connected left shoulder disability had increased in severity 
since VA examination in December 1996 and that he was unable 
to lift the shoulder to his side due to pain.

According to a December 1998 statement in support of the 
veteran's claim from L.T., he did work on the veteran's car 
and inside and outside the veteran's home because of the 
veteran's left shoulder disability.

On VA orthopedic examination of the left shoulder by a 
physician in March 1999, the veteran said that he had never 
recovered full range of motion of the left shoulder since 
surgery in 1973.  He was unable to do certain activities, 
such as play baseball, and weather changes caused aching in 
the shoulder.  The veteran said that he had not lost any time 
from work due to his shoulder.  He reported left shoulder 
weakness but no flare-ups of pain.  He said that he had 
difficulty reaching around into his hip pocket with his left 
hand, that he could not raise his left arm enough to wash his 
hair, that he could not raise his left arm in the usual 
fashion to dress, and that sleeping and lying on his left 
shoulder were painful.  He occasionally used ibuprofen 
because of aching symptoms in his left shoulder.  

On physical examination in March 1999, the veteran's left 
shoulder tended to be held higher than his right shoulder.  
Atrophy was present in the left deltoid muscle.  With the 
left shoulder abducted 90 degrees, there was 5 degrees of 
external rotation and 30 degrees of internal rotation, 
compared with 90 degrees of external rotation and 45 degrees 
of internal rotation on the right.  Active left shoulder 
flexion was to 70 degrees, with passive flexion to 120 
degrees with pain; active abduction was 50 degrees, with 
passive abduction to 120 degrees with pain.  External and 
internal rotation of the left shoulder were also restricted.  
Overall strength in all directions was decreased on the left 
to 2/5, as measured by resistance by the examiner, with 
strength on the right of 5/5.  The diagnosis was left 
shoulder ankylosis following surgery for recurrent 
dislocation.  The examiner noted that the veteran had 
permanent loss of external rotation, forward flexion, and 
lateral elevation of the left shoulder, as well as muscle 
atrophy.  It was noted that there was also evidence of a long 
history of left shoulder weakness and evidence of 
fatigability. 

The veteran is right handed.  His left shoulder disability is 
rated as 20 percent disabling under Diagnostic Code 5200 for 
ankylosis of the shoulder joint.  38 C.F.R. § 4.71a (1999).  

According to Diagnostic Code 5200, a 20 percent evaluation is 
assigned when there is favorable ankylosis of the 
scapulohumeral articulation of the minor arm, with abduction 
to 60 degrees and the veteran can reach his mouth and head; a 
30 percent evaluation is warranted when ankylosis of the 
minor arm is intermediate between favorable and unfavorable; 
a 40 percent evaluation is warranted for unfavorable 
ankylosis, with abduction limited to 25 degrees from the 
side.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted where motion of the minor arm is limited to 
shoulder level or midway between the side and shoulder level; 
a 30 percent rating is for consideration where the motion is 
limited to 25 degrees from the side.  

The disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(1999), to include functional loss due to pain on use or 
during flare-ups, incoordination, weakened movement and 
excess fatigability on use, are also for consideration in 
determining the extent of limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

At the December 1996 VA examination, abduction of the 
shoulder was to 100 degrees but the examiner failed to 
identify the functional impairment due to pain on motion.  
The examiner did note that left arm strength was only 3/5 and 
that the right shoulder musculature was much more developed 
than the left shoulder musculature.  At the March 1999 VA 
examination, abduction was possible to 120 degrees; however, 
the March 1999 examiner also noted the presence of pain on 
motion which limited active abduction to 50 degrees.  
Furthermore, muscle atrophy and strength of only 2/5 were 
found on the March 1999 examination.  With consideration of 
the functional impairment associated with pain and weakness, 
the Board finds that the limitation of motion more nearly 
approximates limitation of motion of the arm to 25 degrees 
from the side than limitation to midway between the side and 
shoulder level.  Accordingly, the disability warrants a 30 
percent rating under Diagnostic Code 5201.

An evaluation in excess of 30 percent is not warranted 
because the veteran still retains significant useful motion 
of the left shoulder.

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration. Extra-schedular 
evaluations are intended for application in cases in which 
the schedular evaluation is inadequate to compensate for the 
average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (1999).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The record reflects that the veteran has not required 
hospitalization for his left shoulder disability for many 
years.  Although the disability is manifested by pain, 
limitation of motion, weakness and fatigability, these 
manifestations are contemplated by the 30 percent rating 
granted herein.  There are no unusual or exceptional 
manifestations of the disability.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of 30 percent.  Therefore, the Board has concluded that 
referral of this claim for extra-schedular consideration is 
not in order.


ORDER

A 30 percent rating for left shoulder disability is granted, 
subject to the provisions governing the payment of monetary 
benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

